Citation Nr: 1536720	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of right inguinal hernia repair with right groin pain, currently rated 10 percent disabling.  

2.  Entitlement to an extraschedular evaluation for residuals of right inguinal hernia repair with right groin pain.

3.  Entitlement to a schedular rating in excess of 30 percent for epididymitis. 

4.  Entitlement to an extraschedular evaluation for epididymitis.  

5.  Entitlement to an increased evaluation for spondylosis of the lumbar spine with leg pain and numbness, currently rated 10 percent disabling.  

6.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1993 to July 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the claim in December 2011.  The development ordered by the Board was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, in an October 2014 rating decision, the RO granted service connection for bladder dysfunction (claimed as bladder problems, urinary urgency, urinary problems associated with residuals, right inguinal hernia repair with right groin pain).  This constituted a full grant of benefits and therefore that issue is no longer on appeal. 

The issues of entitlement to extra-schedular rating for epididymitis and residuals of right inguinal hernia repair with right groin pain, and an increased rating for spondylosis of the lumbar spine with leg pain and numbness as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the entirety of the appeal period, the Veteran's right inguinal hernia has been manifested by pain in the area of the groin and abdomen, but no hernia has been present and no truss or belt is required.  The Veteran is currently receiving the highest rating for severe or complete paralysis of the ilio-inguinal nerve.

2.  The Veteran's epididymitis is assigned the maximum rating 30 percent schedular rating for urinary tract infection, and he does not have poor renal function.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.114, 4.124a, Diagnostic Codes 7338, 8530 (2014).

2.  The criteria for a disability rating in excess of 30 percent for epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7525 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, required notice was provided by a letter in August 2007.  Neither the Veteran, nor his representative, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  VA treatment records have been associated with the record and the Veteran has not identified any evidence that has not otherwise been obtained.  The Veteran has also provided statements and argument in support of his claim.  VA examinations were conducted in October 2007, December 2013 and March 2014 which described the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has specifically objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was offered the opportunity to testify at a hearing before the Board, and requested that a hearing be scheduled, but subsequently withdrew that request.  

The Board concludes that all the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  Thus, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased Evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Entitlement to an Increased Rating for Residuals of a Right Inguinal Hernia Repair

The Veteran filed a claim for an increase in his right hernia disability in August 2007.  In April 2008 the RO continued his rating of 10 percent, and the Veteran perfected an appeal as to this issue.  

The Veteran's right inguinal hernia has been rated 10 percent disabling under Diagnostic Code 7338 of the rating schedule.  Under Diagnostic Code 7338, a noncompensable evaluation is warranted for a small, reducible inguinal hernia; for one which is without true hernia protrusion; and for any preoperative inguinal hernia which is remediable.  A 10 percent evaluation is warranted for a recurrent postoperative inguinal hernia which is readily reducible and is well supported by a truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an unoperated irremediable hernia, which is not well supported by a truss or is not readily reducible.  When there are bilateral inguinal hernias, the more severely disabling hernia is evaluated, and 10 percent is added for the second hernia if it is disabling to a compensable degree.  38 C.F.R. 
§ 4.114 and Part 4, Code 7338 (2015).

The Veteran has also been rated under 38 C.F.R. § 4.124a, 8530 for paralysis of the ilio-inguinal nerve.  However, he is already rated at 10 percent which is the maximum schedular rating for complete or severe paralysis of the ilio-inguinal nerve.  As such, Diagnostic Code 8530 need not be discussed further.

In October 2007 the Veteran was afforded a VA examination to determine if he had any residuals from his right inguinal hernia repair.  At that examination the Veteran reported that he had a history of right inguinal hernia repair while in Korea, and that since then he had chronic pain in his right groin area.  He reported having tried nerve blocks, acupuncture and physical therapy to treat the residuals of his hernia repair.  He also reported undergoing eight surgeries in an attempt to address his hernia repair pain (although all of the procedures were performed years prior to the Veteran's claim for an increased rating being filed).  The Veteran further reported constant every day pain in his right groin, and it was noted that this was thought to be related to nerve entrapment.  He reported that the pain was sharp in nature.  The Veteran denied using any assistive devices like a jock strap or a truss, and he denied experiencing any incontinency.  He reported experiencing frequent urination, estimating that he urinated approximately eight times a day and twice nightly.  He specifically noted that walking bothered his right groin and sitting for more than five minutes also aggravated it.  The Veteran had no testicular atrophy or kidney involvement.

The examiner noted that in June 2007 the Veteran had a urinary analysis performed, and that the results were normal, with normal renal function.  The Veteran did complain about right testicular pain, but no swelling of the testicles.  Upon examination the examiner noted that the Veteran had normal testicles with no masses or tumors present, and no redness.  He was slightly tender in the right testicle.  The examiner found that there was no evidence of any bladder problems with pain secondary to right inguinal hernia repair; there was no urinary condition or uncontrollability secondary to the Veteran's right inguinal hernia repair.  

In December 2013 the Veteran was afforded another VA examination for his right hernia repair; at that examination he noted that he was treating his disability with continuous medication such as hydrocodone, acetaminophen and ibuprofen.  Upon examination the examiner noted that the Veteran did not have any inguinal hernia detected.  Furthermore, there was no notation of any recurrent hernia, or any need for the Veteran to use a truss or strap as an assistive device.  The examiner noted that the Veteran's right inguinal hernia residual impacted his ability to work, causing him to experience right testicle pain on prolonged standing, walking and lifting.  

VA treatment records have been reviewed but they too fail to show either the recurrence of any hernia, or the need for a truss or belt.

The Board has reviewed the pertinent clinical evidence in this case and notes that there is no indication of recurrence of a hernia at any time during the appeal period. In this regard, VA records fail to document the presence of recurrence of a hernia. Similarly, VA examinations of October 2007 and December 2013 were negative for evidence of a hernia.  Moreover, the Veteran has not contended that his hernia has reoccurred.  In essence, all of the aforementioned evidence has consistently failed to reveal any evidence of a symptomatic hernia or any evidence that the Veteran uses a support such as a truss or belt in conjunction with his claimed hernia condition.  Accordingly, the criteria warranting the grant of a higher 30 percent evaluation have not been met for any portion of the appeal period.

Accordingly, the criteria for a schedular rating in excess of 10 percent have not met for any portion of the appeal period and the claim must be denied.  See Hart, supra.





Entitlement to an Increased Rating for Epididymitis

The Veteran filed a claim for an increase for his epididymitis disability in August 2007.  In April 2008 the RO continued his rating of 30 percent, and the Veteran perfected an appeal as to this issue.  

The Veteran's service-connected epididymitis has been rated as 30 percent disabling by the RO under the provisions of Diagnostic Code 7525, which pertains to chronic epididymo-orchitis, from which the Veteran suffers.  38 C.F.R. §§ 4.20, 4.27, 4.115a, 4.115b.  Epididymo-orchitis is rated as a urinary tract infection under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  However, the 30 percent rating the Veteran currently assigned is the highest rating for urinary tract infection in the absence of poor renal function, and the evidence of record does not suggest the presence of renal dysfunction.  For example, at a VA examination in December 2013, the Veteran had a normal urinalysis, and there is no evidence of poor renal function.  Accordingly, a schedular rating higher than 30 percent is not warranted, and the Veteran's claim is denied.

It is noted that the Veteran's disability was previously rated under Diagnostic Code 7523 for testicular atrophy.  However, since a 20 percent rating is the maximum schedular rating available under Diagnostic Code 7523, the 30 percent rating the Veteran currently receives is necessarily more favorable.


ORDER

An increased evaluation for residuals of right inguinal hernia repair with right groin pain, currently rated 10 percent disabling on a schedular basis, is denied.  

An increased evaluation for epididymitis, currently rated as 30 percent disabling on a schedular basis, is denied.  



REMAND

With regard to consideration of referral for an extraschedular rating for epididymitis and residuals of right inguinal hernia repair with right groin pain, such requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In his written statements and in reports to VA examiners, the Veteran has indicated that he experiences pain and difficulty standing for long periods of time, symptoms not listed in the criteria for epididymitis or other penile disabilities.  He also indicated that his epididymitis and hernia residuals were affecting his physical life, sex life, active life and personal life.  The Veteran's symptoms therefore are not contemplated by the applicable rating criteria.  It also appears that while the Veteran's hernia has not recurred, he has experienced pain from an entrapped nerve, but pain is not specifically addressed in the rating schedule.  As indicated in Thun, the Board may not assign an extraschedular rating in the first instance.  Rather, it must specifically adjudicate whether to refer a case for extraschedular evaluation and, if it so determines, must remand the claim to the RO to refer it to the Under Secretary for Benefits or the Director of Compensation (formerly the Director of Compensation and Pension Service) to determine whether an extraschedular rating is warranted.  See also Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board will therefore remand the claims for extra-schedular ratings for epididymitis and residuals of a hernia repair so they may be referred to the Under Secretary for Benefits or the Director of Compensation.

Additionally, while the Veteran was provided an examination of his back which identified bilateral peroneal and left tibial motor neuropathy, it remains unclear whether this neurologic impairment is the result of, or attributable to, his back disability.  As such, this point should be clarified on remand.

With respect to the Veteran's entitlement to TDIU, the Board notes that the November 2012 remand also included directive #7, instructing that the Veteran be scheduled for an examination to determine the effect of his service-connected disabilities on his employability.  Such was not conducted, as such the examiner should address the issue of employability on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to an extra-schedular rating for epididymitis and for residuals of a right inguinal hernia repair, to the Under Secretary for Benefits or the Director of Compensation.

2.  Return the claims folder to the VA examiner who examined the Veteran in December 2013 with regard to his claim for an increased evaluation for his low back and nerve disabilities, or if that examiner is not available to another examiner.  If the requested questions cannot be answered without an examination, one should be scheduled.

In the December 2013 examination report, it was noted that the Veteran had radiculopathy, specifically bilateral peroneal and left tibial motor neuropathy.  However, it was also noted that straight leg raises, and sensory, motor and reflex testing was all normal.  As such, it is unclear whether the Veteran has a neurologic disability impacting either lower extremity as a result of his service connected low back disability, or whether the radiculopathy may be attributable to another cause.  On remand, the examiner should clarify whether it is at least as likely as not (50 percent or greater) that the Veteran has a neurologic disability impacting either lower extremity as a result of his service connected low back disability.  If the bilateral peroneal and left tibial motor neuropathy is not felt to be the result of the Veteran's back disability, a cause for it should be identified.

The examiner should also opine whether, without taking the Veteran's age into account and consistent with his education and occupational experience, the functional or employment impairment both individually and in conjunction with one another caused by the Veteran's service connected disabilities.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


